Exhibit 10.1

VOTING AGREEMENT

This VOTING AGREEMENT (“Agreement”) is made as of September 15, 2013, among
Chiesi Farmaceutici S.p.A., an Italian company (“Parent”), Chiesi U.S.
Corporation, a Delaware corporation and wholly owned subsidiary of Parent
(“Merger Sub”), Cornerstone Therapeutics Inc, a Delaware corporation (the
“Company”) and each of the undersigned stockholders of the Company (each a
“Stockholder” and together, the “Stockholders”).

RECITALS:

WHEREAS, concurrently with the execution and delivery of this Agreement, Parent,
Merger Sub and the Company are entering into an Agreement of Plan of Merger of
even date herewith (as the same may be amended from time to time, the “Merger
Agreement”), pursuant to which Merger Sub will be merged with and into the
Company, and the Company will become a wholly owned subsidiary of Parent (the
“Merger”);

WHEREAS, as of the date hereof, each Stockholder is the Beneficial Owner (as
defined below) of Subject Shares (as defined below); and

WHEREAS, in order to induce Parent and Merger Sub to enter into the Merger
Agreement, each Stockholder has agreed to enter into this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and of the covenants
and agreements set forth herein and in the Merger Agreement, and intending to be
legally bound hereby, the parties agree as follows:

1. Definitions.

(a) “Beneficially Own” or “Beneficial Owner” with respect to any securities
means having “beneficial ownership” as determined pursuant to Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).

(b) “Company Capital Stock” means shares of common stock, par value $0.001 per
share, of the Company and preferred stock, par value $0.001 per share, of the
Company.

(c) “Company Options and Other Rights” means options, warrants and other rights
to acquire, directly or indirectly, shares of Company Capital Stock.

(d) “Expiration Date” means the earlier to occur of (i) the Effective Time (as
defined in the Merger Agreement) or (ii) the date on which the Merger Agreement
is terminated pursuant to its terms.

(e) “Subject Shares” means, with respect to each Stockholder, (i) all shares of
Company Capital Stock Beneficially Owned by such Stockholder as of the date of
this Agreement; and (ii) all additional shares of Company Capital Stock of which
such Stockholder acquires Beneficial Ownership during the period from the date
of this Agreement through the Expiration Date.



--------------------------------------------------------------------------------

2. Voting.

(a) Each Stockholder hereby agrees that, prior to the Expiration Date, at any
meeting of the stockholders of the Company, however called and at every
adjournment and postponement thereof, and in any written action by consent of
stockholders of the Company, unless otherwise directed in writing by Parent,
such Stockholder shall cause to be counted as present thereat for purposes of
establishing a quorum and shall vote, or cause to be voted, any and all Subject
Shares as of the record date of such meeting or written consent:

(i) in favor of the Merger, the execution and delivery by the Company of the
Merger Agreement and the adoption and approval of the Merger Agreement and the
terms thereof, in favor of each of the other actions contemplated by the Merger
Agreement and in favor of any action in furtherance of any of the foregoing;

(ii) against any action or agreement that would result or could reasonably be
expected to result in a breach of any representation, warranty, covenant or
obligation of the Company in the Merger Agreement; and

(iii) against the following actions (other than the Merger and the transactions
contemplated by the Merger Agreement): (A) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Company or any subsidiary of the Company; (B) any sale, lease,
sublease, license, sublicense or transfer of a material portion of the rights or
other assets of the Company or any subsidiary of the Company; (C) any
reorganization, recapitalization, dissolution or liquidation of the Company or
any subsidiary of the Company; (D) any change in the individuals who serve as
members of the board of directors of the Company; (E) any amendment to the
Company’s certificate of incorporation or bylaws; (F) any material change in the
capitalization of the Company or the Company’s corporate structure; and (G) any
other action which is intended, or could reasonably be expected, to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Merger Agreement or this
Agreement.

(b) Prior to the Expiration Date, no Stockholder shall enter into any agreement
or understanding with any Person to vote or give instructions in any manner
inconsistent with clause “(i),” clause “(ii)” or clause “(iii)” of this
Section 2(a).

(c) Each Stockholder hereby waives and agrees not to exercise any applicable
“appraisal rights” under the Delaware General Corporation Law with respect to
the Subject Shares in connection with the Merger and the Merger Agreement.

3. Grant of Proxy; Appointment of Proxy.

(a) In furtherance of the transactions contemplated hereby and by the Merger
Agreement, and in order to secure the performance by each Stockholder of such
Stockholder’s duties under this Agreement, such Stockholder, concurrently with
the execution of this

 

2



--------------------------------------------------------------------------------

Agreement, shall execute, in accordance with the provisions of applicable
Delaware law, and deliver to Parent an irrevocable proxy, substantially in the
form of Annex A hereto, and irrevocably appoint Parent or its designees, and
each of them individually, with full power of substitution and resubstitution,
such Stockholder’s attorney-in-fact and proxy to vote, or, if applicable, to
give consent with respect to, all of the Subject Shares as of the record date of
such vote or consent in respect of any of the matters set forth in, and in
accordance with the provisions of, Section 2(a) (the “Proxy”).

(b) Each Stockholder understands and acknowledges that Parent is entering into
the Merger Agreement in reliance upon such Proxy. Each Stockholder hereby
affirms that the Proxy set forth in this Section 3 is given to secure the
performance of the duties of such Stockholder under this Agreement. Each
Stockholder hereby affirms that the irrevocable proxy is coupled with an
interest and may under no circumstances be revoked prior to the Expiration Date.
Each Stockholder hereby ratifies and confirms all that such irrevocable proxy
may lawfully do or cause to be done by virtue hereof.

(c) With respect to the Stockholders, the Stockholders and the Company hereby
waive, solely with respect to this Agreement, Section 4.1 of the Company’s 2009
Stockholders Agreement (the “Stockholders’ Agreement”), which Stockholders
Agreement shall be terminated in connection with the consummation of the Merger
and each Stockholder hereby revokes any and all prior proxies or powers of
attorney given by such Stockholder prior to the date of this Agreement with
respect to the voting of the Subject Shares and agrees not to grant any
subsequent proxies or powers of attorney on or following the date of this
Agreement with respect to the voting of the Subject Shares until the Expiration
Date.

(d) Each Stockholder shall, at such Stockholder’s own expense, perform such
further acts and execute such further proxies and other documents and
instruments as may reasonably be required to vest in Parent the power to carry
out and give effect to the provisions of this Agreement.

4. Covenants of Stockholders. Each Stockholder covenants and agrees for the
benefit of Parent that, until the Expiration Date, such Stockholder will not:

(a) sell, transfer, pledge, hypothecate, encumber, assign, tender or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding (whether written or oral) with respect to the sale, transfer,
pledge, hypothecation, encumbrance, assignment, tender or other disposition of,
(i) any Subject Shares or any interest therein, or (ii) any Company Options and
Other Rights or any interest therein; provided, however, that such Stockholder
may convert, exercise or exchange Company Options and Other Rights into or for
shares of Company Capital Stock in which event such shares of Capital Stock
shall become and be deemed Subject Shares subject to all the terms and
conditions of this Agreement;

(b) other than the Proxy, grant any powers of attorney or proxies or consents in
respect of any of the Subject Shares, deposit any of such Subject Shares into a
voting trust, or enter into a voting agreement with respect to any of such
Subject Shares; and

 

3



--------------------------------------------------------------------------------

(c) take any other action with respect to the Subject Shares that would in any
way restrict, limit or interfere with the performance of such Stockholder’s
obligations hereunder or the transactions contemplated hereby and the Merger
Agreement.

5. Representations and Warranties of Stockholders. Each Stockholder represents
and warrants to Parent as follows:

(a) As of the date of this Agreement and at all times through the Expiration
Date:

(i) Such Stockholder is and will be the Beneficial Owner (free and clear of any
encumbrances or restrictions) of the outstanding shares of Company Capital Stock
set forth across from the heading “Shares of Company Capital Stock Beneficially
Owned” below such Stockholders’ name on the signature page hereof.

(ii) Such Stockholder is and will be the Beneficial Owner (free and clear of any
encumbrances or restrictions) of the outstanding Company Options and Other
Rights set forth across from the heading “Company Options and Other Rights
Beneficially Owned” below such Stockholders’ name on the signature page hereof
(except to the extent that such Company Options and Other Rights are converted
into, exercised or exchanged for shares of Company Capital Stock); and

(iii) Such Stockholder does not directly or indirectly Beneficially Own any
shares of Company Capital Stock or Company Options or Other Rights or other
securities of the Company, other than the shares of Company Capital Stock and
Company Options and Other Rights set forth below such Stockholders’ name on the
signature page hereof.

(b) Such Stockholder has and will have the legal capacity, power and authority
to enter into and perform all of such Stockholder’s obligations under this
Agreement and the Proxy. This Agreement has been duly executed and delivered by
such Stockholder and, if such Stockholder is a corporation or partnership, has
been duly authorized by all requisite corporate or partnership action of such
Stockholder, as the case may be, and upon its execution and delivery by Parent,
will constitute a legal, valid and binding obligation of such Stockholder,
enforceable against such Stockholder in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to creditors rights
generally, and the availability of injunctive relief and other equitable
remedies.

(c) The execution, delivery and performance by such Stockholder of this
Agreement will not (i) conflict with, require a consent, waiver or approval
under, or result in a breach of or default under, any of the terms of any
contract, commitment or other obligation (written or oral) to which such
Stockholder is a party or by which any of such Stockholder’s assets may be
bound, and, if such Stockholder is a corporation or partnership, the
organizational documents of such Stockholder, or (ii) violate any order, writ
injunction, decree, judgment, order, statute, rule or regulation applicable to
such Stockholder or any of its assets.

 

4



--------------------------------------------------------------------------------

(d) No filing with, and no permit, authorization, consent or approval of, any
state or federal public body or authority is necessary for the execution of this
Agreement by such Stockholder and the consummation by such Stockholder of the
transactions contemplated hereby.

6. Adjustments; Additional Shares. In the event (a) of any stock dividend, stock
split, merger, recapitalization, reclassification, combination, exchange of
shares or the like of the capital stock of the Company on, of or affecting the
Subject Shares or (b) that a Stockholder shall become the Beneficial Owner of
any additional shares of Company Capital Stock or other securities entitling the
holder thereof to vote or give consent with respect to the matters set forth in
Section 2(a), then the terms of this Agreement shall apply to the shares of
Company Capital Stock or other instruments or documents held by such Stockholder
immediately following the effectiveness of the events described in clause (a) or
such Stockholder becoming the Beneficial Owner thereof as described in clause
(b), as though, in either case, they were Subject Shares hereunder.

7. Amendments and Waivers. Any provision of this Agreement may be amended or
waived if, and only if, such amendment or waiver is in writing and is signed, in
the case of an amendment, by each party to this Agreement, or in the case of a
waiver, by the party against whom the waiver is to be effective. No failure or
delay by any party in exercising any right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise thereof preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. To the maximum extent permitted by applicable law, (a) no waiver
that may be given by a party shall be applicable except in the specific instance
for which it was given and (b) no notice to or demand on one party shall be
deemed to be a waiver of any obligation of such party or the right of the party
giving such notice or demand to take further action without notice or demand.

8. Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by either party hereto (whether by
operation of law or otherwise) without the prior written consent of the other
party. This Agreement shall be binding upon and shall inure to the benefit of
the parties hereto and their respective successors and assigns. Any purported
assignment not permitted under this Section 8 shall be null and void.

9. Entire Agreement. This Agreement and the documents, instruments and other
agreements specifically referred to herein or delivered pursuant hereto, set
forth the entire understanding of the parties with respect to the subject matter
hereof. Any and all previous agreements and understandings between or among the
parties regarding the subject matter hereof, whether written or oral, are
superseded by this Agreement.

10. Notices. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given (a) on the date established by the sender as having been
delivered personally; (b) on the date delivered by a private courier as
established by the sender by evidence obtained from the courier; (c) on the date
sent by facsimile or electronic mail, with confirmation of transmission, if sent
during normal business hours of the recipient, if not, then on the next business
day; or (d) on the fifth day after the date mailed, by certified or registered
mail, return receipt requested, postage prepaid. Such communications, to be
valid, must be addressed as follows:

 

5



--------------------------------------------------------------------------------

If to Parent or Merger Sub, to:

Chiesi Farmaceutici S.p.A.

Via Palermo 26/A

43122 Parma, Italy

Attn: Marco Vecchia

Facsimile: +39 0521 774468

With a required copy to:

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Attn: Steven A. Navarro

          Emilio Ragosa

Facsimile: (212) 309-6001

If to Company, to:

Cornerstone Therapeutics Inc.

1255 Crescent Green Drive, Suite 250

Cary, NC 27518

Attn: Craig A. Collard

Facsimile: (919) 678-6599

With a required copy to:

Clifford Chance LLP

51 West 52nd Street

New York, NY 10019

Attn: John Healy

Facsimile: (212) 878-8375

If to a Stockholder, to the address set forth below such Stockholder’s name on
the signature page hereto.

or to such other address or to the attention of such person or persons as the
recipient party has specified by prior written notice to the sending party (or
in the case of counsel, to such other readily ascertainable business address as
such counsel may hereafter maintain). If more than one method for sending notice
as set forth above is used, the earliest notice date established as set forth
above shall control.

11. Captions. All captions contained in this Agreement are for convenience of
reference only, do not form a part of this Agreement and shall not affect in any
way the meaning or interpretation of this Agreement.

 

6



--------------------------------------------------------------------------------

12. Counterparts. This Agreement may be executed in two or more consecutive
counterparts (including by facsimile, or “.pdf” transmission), each of which
shall be deemed to be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument, and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered (electronically or otherwise) to the other parties.

13. Severability; Enforcement. Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the sole extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remainder of such term or provision or
the remaining terms and provisions of this Agreement in any jurisdiction. If any
provision of this Agreement is so broad as to be unenforceable, such provision
shall be interpreted to be only so broad as is enforceable.

14. Specific Performance. Stockholder acknowledges that the agreements contained
in this Agreement are an integral part of the transactions contemplated by the
Merger Agreement, and that, without these agreements, Parent would not enter
into the Merger Agreement, and acknowledges that damages would be an inadequate
remedy for any breach by Stockholder of the provisions of this Agreement.
Accordingly, Stockholder agrees that Stockholder’s obligations hereunder shall
be specifically enforceable and Stockholder shall not take any action to impede
the other from seeking to enforce such right of specific performance.

15. Consent to Jurisdiction. Each of the parties hereto irrevocably agrees that
any legal action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising
hereunder brought by the other party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery, or, if
the Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware, or, if both the Delaware
Court of Chancery and the federal courts within the State of Delaware decline to
accept jurisdiction over a particular matter, any other state court within the
State of Delaware, and, in each case, any appellate court therefrom. Each of the
parties hereto hereby irrevocably submits with regard to any such action or
proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above named courts for any reason
other than the failure to serve in accordance with this Section 15, (ii) any
claim that it or its property is exempt or immune from the jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise) and (iii) to the fullest extent
permitted by the applicable law, any claim that (x) the suit, action or
proceeding in such court is brought in an inconvenient forum, (y) the venue of
such suit, action or proceeding is improper or (z) this Agreement, or the
subject matter hereof, may not be enforced in or by such courts. Each of the
parties hereto agrees that service of process upon such party in any such action
or proceeding shall be effective if such process is given as a notice in
accordance with Section 10. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY

 

7



--------------------------------------------------------------------------------

IRREVOCABLY WAIVES TO THE EXTENT PERMITTED BY APPLICABLE LAW ANY AND ALL RIGHT
TO A TRIAL BY JURY IN ANY DIRECT OR INDIRECT ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED
HEREIN. EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER,
(B) MAKES THIS WAIVER VOLUNTARILY, AND (C) ACKNOWLEDGES THAT EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
CONTAINED IN THIS SECTION 15.

16. Governing Law. This Agreement and all claims or causes of action (whether in
tort, contract or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement)
shall be governed by and construed in accordance with the laws of the State of
Delaware, without giving effect to any choice or conflict of law provision or
rule (whether of the State of Delaware or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Delaware.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
all as of the day and year first above written.

 

CHIESI FARMACEUTICI S.P.A. By:   /s/ Giacomo Chiesi Name:   Giacomo Chiesi
Title:  

Director and Business Development

Manager

CHIESI U.S. CORPORATION By:   /s/ Danilo Piroli Name:   Danilo Piroli Title:  
Vice President CORNERSTONE THERAPEUTICS INC. By:   /s/ Craig A. Collard Name:  
Craig A. Collard Title:   CEO

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

      STOCKHOLDER       /s/ Craig A. Collard       Craig A. Collard Address    
  Cornerstone Therapeutics Inc.       1255 Crescent Green Drive, Suite 250      
Cary, NC 27518 Shares of Company Capital Stock Beneficially Owned:      
1,612,225 Company Options and Other Rights Beneficially Owned:       725,699    
  STOCKHOLDER      

CORNERSTONE BIOPHARMA

HOLDINGS, LTD.

      By:   /s/ Craig A. Collard       Name:   Craig A. Collard       Title:  
President and Chief Executive Officer Address       Cornerstone Therapeutics
Inc.       1255 Crescent Green Drive, Suite 250       Cary, NC 27518 Shares of
Company Capital Stock Beneficially Owned:       1,567,225 Company Options and
Other Rights Beneficially Owned:       0

 

[Signature Page to Voting Agreement]



--------------------------------------------------------------------------------

ANNEX A

IRREVOCABLE PROXY

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Voting Agreement, dated as of September 15, 2013, among Chiesi
Farmaceutici S.p.A., an Italian company (“Parent”), Chiesi U.S. Corporation, a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”),
Cornerstone Therapeutics Inc, a Delaware corporation (the “Company”) and each of
the stockholders of the Company signatory thereto (each a “Stockholder” and
together, the “Stockholders”) (the “Voting Agreement”). A copy of the Voting
Agreement is attached hereto and is incorporated by reference herein.

This Proxy is given to secure the performance of the duties of the undersigned
Stockholder pursuant to the Voting Agreement and is granted in consideration of
Parent entering into the Merger Agreement.

The undersigned Stockholder hereby irrevocably appoints Parent and Merger Sub,
and each of them individually, the sole and exclusive attorneys-in-fact, agents
and proxies, with full power of substitution and resubstitution in each of them,
for the undersigned Stockholder and in the name, place and stead of the
undersigned Stockholder, to vote or, if applicable, to give written consent,
with respect to, all Subject Shares and which the undersigned Stockholder is or
may be entitled to vote at any meeting of the Company held after the date
hereof, whether annual or special and whether or not an adjourned meeting, or,
if applicable, to give written consent with respect thereto, in accordance with
the provisions of Section 2(a) of the Voting Agreement as follows:

(i) in favor of the Merger, the execution and delivery by the Company of the
Merger Agreement and the adoption and approval of the Merger Agreement and the
terms thereof, in favor of each of the other actions contemplated by the Merger
Agreement and in favor of any action in furtherance of any of the foregoing;

(ii) against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement; and

(iii) against the following actions (other than the Merger and the transactions
contemplated by the Merger Agreement): (A) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Company or any subsidiary of the Company; (B) any sale, lease,
sublease, license, sublicense or transfer of a material portion of the rights or
other assets of the Company or any subsidiary of the Company; (C) any
reorganization, recapitalization, dissolution or liquidation of the Company or
any subsidiary of the Company; (D) any change in the individuals who serve as
members of the board of directors of the Company; (E) any amendment to the
Company’s certificate of incorporation or bylaws; (F) any material change in the
capitalization of the Company or the Company’s corporate structure; and (G) any
other action which is intended, or could reasonably be expected, to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Merger Agreement or this
Agreement.



--------------------------------------------------------------------------------

This Proxy is coupled with an interest, shall be irrevocable to the fullest
extent permitted by law and shall be binding on any successor in interest of the
undersigned Stockholder. This Proxy shall not be terminated by operation of law
upon the occurrence of any event, including, without limitation, the death or
incapacity of the undersigned Stockholder.

This Proxy shall operate to revoke any prior proxy as to the Subject Shares
heretofore granted by the undersigned Stockholder with respect to the subject
matter of the Voting Agreement and the Merger Agreement.

This Proxy shall terminate on the Expiration Date.

SIGNATURE TO IRREVOCABLE PROXY

 

STOCKHOLDER /s/ Craig A. Collard Craig A. Collard Date: 9/15/13



--------------------------------------------------------------------------------

ANNEX A

IRREVOCABLE PROXY

Capitalized terms used but not defined herein shall have the meaning ascribed to
such terms in the Voting Agreement, dated as of September 15, 2013, among Chiesi
Farmaceutici S.p.A., an Italian company (“Parent”), Chiesi U.S. Corporation, a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”),
Cornerstone Therapeutics Inc, a Delaware corporation (the “Company”) and each of
the stockholders of the Company signatory thereto (each a “Stockholder” and
together, the “Stockholders”) (the “Voting Agreement”). A copy of the Voting
Agreement is attached hereto and is incorporated by reference herein.

This Proxy is given to secure the performance of the duties of the undersigned
Stockholder pursuant to the Voting Agreement and is granted in consideration of
Parent entering into the Merger Agreement.

The undersigned Stockholder hereby irrevocably appoints Parent and Merger Sub,
and each of them individually, the sole and exclusive attorneys-in-fact, agents
and proxies, with full power of substitution and resubstitution in each of them,
for the undersigned Stockholder and in the name, place and stead of the
undersigned Stockholder, to vote or, if applicable, to give written consent,
with respect to, all Subject Shares and which the undersigned Stockholder is or
may be entitled to vote at any meeting of the Company held after the date
hereof, whether annual or special and whether or not an adjourned meeting, or,
if applicable, to give written consent with respect thereto, in accordance with
the provisions of Section 2(a) of the Voting Agreement as follows:

(i) in favor of the Merger, the execution and delivery by the Company of the
Merger Agreement and the adoption and approval of the Merger Agreement and the
terms thereof, in favor of each of the other actions contemplated by the Merger
Agreement and in favor of any action in furtherance of any of the foregoing;

(ii) against any action or agreement that would result in a breach of any
representation, warranty, covenant or obligation of the Company in the Merger
Agreement; and

(iii) against the following actions (other than the Merger and the transactions
contemplated by the Merger Agreement): (A) any extraordinary corporate
transaction, such as a merger, consolidation or other business combination
involving the Company or any subsidiary of the Company; (B) any sale, lease,
sublease, license, sublicense or transfer of a material portion of the rights or
other assets of the Company or any subsidiary of the Company; (C) any
reorganization, recapitalization, dissolution or liquidation of the Company or
any subsidiary of the Company; (D) any change in the individuals who serve as
members of the board of directors of the Company; (E) any amendment to the
Company’s certificate of incorporation or bylaws; (F) any material change in the
capitalization of the Company or the Company’s corporate structure; and (G) any
other action which is intended, or could reasonably be expected, to impede,
interfere with, delay, postpone, discourage or adversely affect the Merger or
any of the other transactions contemplated by the Merger Agreement or this
Agreement.



--------------------------------------------------------------------------------

This Proxy is coupled with an interest, shall be irrevocable to the fullest
extent permitted by law and shall be binding on any successor in interest of the
undersigned Stockholder. This Proxy shall not be terminated by operation of law
upon the occurrence of any event, including, without limitation, the death or
incapacity of the undersigned Stockholder.

This Proxy shall operate to revoke any prior proxy as to the Subject Shares
heretofore granted by the undersigned Stockholder with respect to the subject
matter of the Voting Agreement and the Merger Agreement.

This Proxy shall terminate on the Expiration Date.

SIGNATURE TO IRREVOCABLE PROXY

 

STOCKHOLDER

CORNERSTONE BIOPHARMA

HOLDINGS, LTD.

By:   /s/ Craig A. Collard Name:   Craig A. Collard Title:   President and Chief
Executive Officer Date: 9/15/13